Court of Appeals, State of Michigan

                                                ORDER
                                                                             Amy Ronayne Krause
People of MI v Danie l Dante Burch                                            Presiding Judge

DocketNo.     3228 14                                                        Jane E. Markey

LC No.        13-006304-FC                                                   Michael J. Kelly
                                                                              Judges


              The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued February 11, 2016, is hereby VACATED. A new opinion is attached to this order.




                        A   true copy entered and certified by .Jerome W. Zimmer Jr., Chief Clerk, on




                               MAY 03 2016
                                        Date